Title: Enclosure: From Robert Morris, [15 April 1782]
From: Morris, Robert
To: Hamilton, Alexander



[Philadelphia, April 15, 1782]

Whereas Alexander Hamilton esquire in conformity with an Act of the United States in Congress assembled passed the 2d of November 1781, hath been duly appointed by Commission under my Hand and Seal, Receiver of the continental Taxes within the State of New York. And whereas it is doubtful whether a Receiver of the continental Taxes hath yet been recognized by the Legislature of that State, In order to obviate Difficulties that might arise on that Account I do hereby especially authorize and empower the said Alexander Hamilton Esqr. to make Application to and receive from the executive Authority of the said State, the Treasurer or such other Person or Persons as are, or may be appointed and enabled to pay unto the Superintendant of the Finances, or his order for the Use of the United States the first quarterly Payment of the Quota of the said State in eight million of Dollars Specie required by Congress for the Service of this present Year, and upon the Receipt of the whole or any Part of the said first quarterly Payment which became due to the United States on the first Day of this present Month in the Sum of ninety three thousand, three hundred and ninety nine and one half Dollars Specie to give his Receipts or Discharges which shall be equally valid against the United States as if given by me. Given under my Hand and Seal of the Treasury at the Office of Finance in the City of Philadelphia this fifteenth Day of April 1782.

Robt. Morris

 